Case 2:20-cr-00026-KS-MTP Document 70 Filed 01/04/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF MISSISSIPPI

EASTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff
VS. Criminal No. 2:20-cr-26-KS-MTP
WADE ASHLEY WALTERS,
Defendant

 

AGREED JUDGMENT ORDER

 

THIS CAUSE came before the Court on the Claims and Petitions of Blackberry Farm,
LLC and Blackberry Development Company (Doc. 26), and of Blackberry Farmside
Condominium Owners’ Association (Doc. 27) (hereinafter “Petitioners”) for a hearing to
adjudicate their respective interests in property described as 532 Farmside Lane, Unit #14,
Walland, Tennessee 37886 (the “Property”), The Court finds that it has jurisdiction over the
parties and the subject matter of this cause, and is advised that a compromise settlement
agreement has been reached between the Petitioners and Plaintiff, United States of America
(hereinafter “USA”), as set forth herein.

I. The Court finds that Petitioner Blackberry Farm, LLC is the owner and holder of
a First Right of Refusal to Purchase the Property dated October 12, 2015, of record at Record
Book 2433, Page 2767 in the Register’s office for Blount County, Tennessce, a true and correct
and exact copy being attached to the Petition (Doc. 26) as Exhibit “B” (the “FROR Document’),
and which is incorporated herein by reference. Pursuant to the First Right of Refusal Document,
Petitioner Blackberry Farm, LLC holds a valid interest in the Property which grants it a right to

purchase the Property if (a) the Property is offered for sale, or (b) if an offer to purchase the
Case 2:20-cr-00026-KS-MTP Document 70 Filed 01/04/21 Page 2 of 7

Property is received. The transfer of the Property to USA under the Order of Forfeiture entered
by this Court against the Defendant may have triggered the right of Blackberry Farm, LLC to
purchase the Property under the First Right of Refusal Document. Notwithstanding, the Court is
advised that Petitioner Blackberry Farm, LLC does not desire to invoke its rights under the First
Right of Refusal Document to the extent those rights were triggered by the Order of Forfeiture in
this action, and USA has agreed that Blackberry Farm, LLC shall have the right to purchase the
Property hereunder and under the First Right of Refusal Document if the USA receives a third-
party offer to purchase the Property or if the USA otherwise decides to transfer, sell and/or
dispose of the Property.

2s The Court also finds that Petitioner Blackberry Development Company is the
owner and holder of a separate right to purchase the Property under the terms and provisions of
that Declaration of Condominium for Blackberry Farmside dated August 5, 2013, of record at
Record Book 2367, page 215, in the Register’s Office for Blount County, Tennessee, a true and
exact copy being attached to the Petition (Doc. 26) as Exhibit “C” (as amended, the
“Declaration”), and which is incorporated herein by reference. Pursuant to the terms of the
Declaration, Petitioner Blackberry Development Company holds an interest in the Property
which grants it a right to purchase the Property if an owner of the Property does not acquire
membership in the Blackberry Farm Club operated by Blackberry Farm, LLC for owners of all
of the condominium units established under the Declaration. Accordingly, to the extent the
Property is ultimately sold or otherwise transferred by USA to a third party which does not
become a member in the Blackberry Farm Club according to the terms of the Declaration, and
Blackberry Farm, LLC has not exercised its rights under the FROR Document, USA has agreed

that Blackberry Development Company shall have the right to purchase the Property under the
Case 2:20-cr-00026-KS-MTP Document 70 Filed 01/04/21 Page 3 of 7

terms of the Declaration if the USA receives a third-party offer to purchase the Property or if the
USA otherwise decides to transfer, sell and/or dispose of the Property and that third party or
transferee does not become a member in the Blackberry Farm Club. Blackberry Farm, LLC,
Blackberry Development Company and USA have agreed that USA’s ownership in the Property
by reason of the Order of Forfeiture in this action does not require USA to be a member of the
Blackberry Farm Club, nor has USA become nor is USA a member of the Blackberry Farm
Club.

3: The Court further finds that Petitioner Blackberry Farmside Condominium
Owners’ Association is the condominium association under the Declaration and, in such role, has
the right to set the amounts of condominium assessments attributable to the Property and other
condominium units in Blackberry Farmside and to enforce the automatic liens for such
assessments in accordance with the terms of the Declaration and Tennessee condominium law.
Pursuant to the terms of the Declaration, condominium assessments are a valid lien against the
Property and all other condominium units in Blackberry Farmside, which assessments constitute
a lien against the Property superior to the interest of USA by virtue of USA owning the Property
pursuant to the Order of Forfeiture in this action.

A. The Court, being fully advised in the premises, accepts the settlement agreement,
and hereby orders and adjudges as follows:

a. If USA offers the Property for sale, or any part thereof for sale, or receives
a bona fide offer for the purchase of the Property, or any part thereof, or otherwise decides to
transfer, sell and/or dispose of the Property, or any part thereof, USA shall give notice in writing
of same to Petitioners at the following address by certified United States Mail, postage "|

with return receipt requested:
Case 2:20-cr-00026-KS-MTP Document 70 Filed 01/04/21 Page 4 of 7

Blackberry Farm, LLC, 1471 West Miller Cove Road, Walland,
Tennessee 37886, Attention: Matthew C. Alexander, President,

with a copy to counsel for Petitioners. The notice shall include a copy of any offer to be made,
or any offer received by USA, a description of the Property or part thereof to be offered for sale
(or otherwise to be transferred and/or disposed of) or for which an offer to purchase has been
received by USA, the purchase price offered for the Property, and the terms and conditions of the
offer and/or of the other proposed transfer or disposition by USA.

b. Petitioner Blackberry Farm, LLC shall have twenty (20) days after receipt
by USA of any notice given by USA in accordance with the above and foregoing to exercise its
right to purchase the Property described in such notice at the same price and on the same terms
and conditions as set forth therein. Such right of first refusal shall be exercised by Petitioner
Blackberry Farm, LLC providing notice in writing to USA in care of Kate Von Buskirk, Esq.,
Assistant United States Attorney, 1575 20" Avenue, Gulfport, MS 39501, or any person she
designates in writing. Said notice shall be by certified United States Mail, postage prepaid, with
return receipt requested.

c. If Petitioner Blackberry Farm, LLC does not elect to exercise its first right
of refusal pursuant to this Order and the FROR Document, USA agrees that it shall not sell the
Property described in the notice to Petitioners at any lower price (except as provided to the
contrary below) or under any other terms or conditions without first giving Petitioner Blackberry
Farm, LLC the same right of refusal at such lower price, or on such altered terms and conditions;
provided, however, that USA may sell the Property for a price that is not less than ninety-eight
percent (98%) of the price stated in the notice sent to Petitioners.

d. If Petitioner Blackberry Farm, LLC shall not elect to exercise its first right

of refusal with respect to any proposed sale or other disposition of the Property, Petitioner’s right
Case 2:20-cr-00026-KS-MTP Document 70 Filed 01/04/21 Page 5 of 7

of first refusal hereunder and under the FROR Document shall continue, subsist and apply to any
and all future sales of the Property.

e. If Petitioner Blackberry Farm, LLC does elect to exercise its first right of
refusal pursuant to this Order and the FROR Document, Petitioner Blackberry Farm, LLC shall
acquire the Property, or any part thereof described in the notice, on the same terms and
conditions as set forth in the notice within forty-five (45) days after receipt by Petitioners of the
notice given by USA in accordance with the foregoing provisions. Failure by Petitioner
Blackberry Farm, LLC to so close within such period of time shall render the right granted
herein null and void, except as to any future sales of the Property.

f. The failure of USA to notify Petitioners of USA’s intention to sell or
otherwise dispose of the Property or any interest therein shall not void or limit Petitioner
Blackberry Farm, LLC’s right of first refusal to purchase the Property hereunder and/or under
the FROR Document. In the event of such failure, Petitioner Blackberry Farm, LLC may
enforce its right of first refusal against any person who has become the owner or transferee of the
Property (or any interest therein) by requiring transfer of the Property (or any interest therein) to
Petitioner Blackberry Farm, LLC, and Petitioner Blackberry Farm, LLC shall be entitled to a
court order requiring the transfer in exchange for Petitioner Blackberry Farm, LLC’s payment of
the same price to the then owner of the Property (or any interest therein).

g. Any conveyance of the Property, whether such conveyance is to
Petitioners or not, shall include all rights, property interests, and terms, and also shall be subject
to those same reservations, restrictions on use, and covenants set forth in the Unit Deed for the
Property from Blackberry Development Company to Brad Trussell, Trustee for the Wade and

Dorothy Walters Irrevocable Trust of record at Record Book 2433, Page 2762 in the Register’s
Case 2:20-cr-00026-KS-MTP Document 70 Filed 01/04/21 Page 6 of 7

Office for Blount County, Tennessee, it being the intention of the parties that no such rights,
property interests, terms, reservations, restrictions on use and covenants (including those rights
and property interests belonging to Petitioners Blackberry Development Company and
Blackberry Farmside Condominium Owners’ Association under the Declaration) shall be
extinguished, terminated or otherwise altered or cancelled by virtue of the sale or other
disposition of the Property pursuant to the forfeiture action outlined in the Order of Forfeiture in
this action. All such rights, property interests, terms, reservations, restrictions on use and
covenants shall encumber the interest of USA in the Property.

h. Condominium assessments established by Petitioner Blackberry Farmside
Condominium Owners’ Association against the Property constitute a valid lien against the
Property in accordance with the terms of the Declaration and Tennessee condominium law, such
lien and the right of Petitioner Blackberry Farmside Condominium Owners’ Association to
enforce the lien rights to so collect such assessments are superior to the ownership of the
Property by USA under the Order of Forfeiture.

5. In the event of non-compliance under this Order by USA, Petitioners shall have
the right to seek specific performance or any other remedies available at law or in equity from

USA, and shall be entitled to reasonable attorney fees incurred by reason of said breach.

SO ORDERED AND ADJUDGED, this the Uy day of | of NAMA
AD., 2024. | x

   

 
Case 2:20-cr-00026-KS-MTP Document 70 Filed 01/04/21 Page 7 of 7

Agreed for Claimant: Agreed for the United States

 
     

   

 

Chfistopher owdeshell lay B. Baldwin

SB# 8 Assistant United States
Pittman Howdeshell, PLLC Attorney MSB # 103478
Post Office Drawer 17138 501 E. Court St, Suite 4.430
Hattiesburg, MS 39404-7138 Jackson, MS 39201
Telephone: (601) 264-3314 Telephone: (601) 965-4480

Fascimile: (601) 261-3411

chris@opitimanlawiirin. et
Attorney for Petitioners
